Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6 are pending.
Allowable Subject Matter
1. 	After an examination of the present application, in view of the claims filed April 26, 2021, and based on a thorough search of the prior art of record, Claims 1-6 are found to be in condition for allowance.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
While closest prior art Kim (20110096005 A1) and Hong (20110279401 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "transferring first conductive ink from a first blanket to the base to form a first wiring part formed of a conductive wire on the base, the first wiring part including a wiring part located in the sensor region and another wiring part located outside of the sensor region; and transferring second conductive ink from a second blanket to the base to form a second wiring part on the base, the second blanket being different from the first blanket, the second wiring part located outside of the sensor region, wherein the second wiring part is formed of a wider conductive wire than the conductive wire of the first wiring part, and 
wherein the second blanket offsets onto the base only the second conductive ink which forms the second wiring part" in combination with all other limitations of the claim.

Claim 4:
While closest prior art Kim (20110096005 A1) and Hong (20110279401 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "transferring first conductive ink from a first blanket to the base to form a first wiring part formed of a conductive wire on the base, the first wiring part including a wiring part located in the sensor region and another wiring part located outside of the sensor region; and transferring second conductive ink from a second blanket to the base to form a second wiring part on the base, the second blanket being different from the first blanket, the second wiring part located outside of the sensor region, wherein the second wiring part is formed of a wider conductive wire than the conductive wire of the first wiring part, wherein the first blanket is used to transfer only the first conductive ink to the base to form the first wiring part and the second blanket is used to transfer only the second conductive ink to the base to form the second wiring part" in combination with all other limitations of the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624